UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-4821



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HENRY ACHIEKWELU,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-94-376-A)


Submitted:   November 23, 1999          Decided:     December 13, 1999


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Achiekwelu, Appellant Pro Se.  Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Achiekwelu appeals from the district court’s order

revoking his supervised release and sentencing him to one year of

incarceration.    Because Achiekwelu served the sentence imposed on

revocation and has been released from his incarceration, and

because the district court did not impose a term of supervised

release to follow his incarceration, we find that his appeal is

moot.    See Spencer v. Kemna, 523 U.S. 1,      , 118 S.Ct. 978, 983-88

(1998) (holding that challenge to termination of parole status did

not present live case or controversy after expiration of sentence

imposed on revocation); United States v. Clark, ___ F.3d ___, 1999

WL 958510, at *2-3 (5th Cir. Oct. 20, 1999) (per curiam); United

States    v.   Probber,   170   F.3d   345,   347-48   (2d   Cir.   1999).

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED




                                  - 2 -